Appeal from an order of the County Court, Kings County, denying a motion in the nature of coram nobis to vacate a judgment rendered by said court on January 11, 1937, convicting defendant of the crime of robbery in the first degree, while armed. On appeal, this court affirmed the judgment of conviction. (251 App. Div. 743.) Order affirmed. Appellant based the application to the County Court upon proceedings which were part of the record on appeal and upon the same grounds that were urged on his appeal from the judgment of conviction. (People v. Sadness, 300 N. Y. 69.) Nolan, P. J., Carswell, MaeCrate, Schmidt and Beldoek, JJ., concur.